Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Thomas Wallace appeals the district court’s order denying his motion to modify sentence under 18 U.S.C. § 3582(c)(1)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Wallace’s motion for appointment of counsel and affirm the order of the district court. United States v. Wallace, No. 4:03-cr-00918-TLW-l (D.S.C. July 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.